Citation Nr: 0633738	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  97-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include angina.

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.

3.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1957 to May 1958.  He then 
served in a reserve capacity in the National Guard, followed 
by reserved duty in the U.S. Army until he retired in 
February 1996 at the rank of Brigadier General.  The service 
department has indicated the exact dates of the veteran's 
numerous periods of active duty for training (ACDUTRA) cannot 
be determined.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claims.

In May 2000, the veteran, with the assistance of his 
accredited representative, appeared at the Waco RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.

At the May 2000 hearing, the veteran submitted a statement in 
which he withdrew the claims of entitlement to service 
connection for a neck disorder, a stomach disorder, and 
headaches.  See 38 C.F.R. § 20.204 (2006).

In June 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The issue of entitlement to service connection for a heart 
disorder, to include angina, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's asthmatic bronchitis was manifest during 
active service.

2.  The competent medical evidence does not reflect that the 
veteran's service-connected sinusitis produces more than 1 or 
2 incapacitating episodes per year necessitating prolonged 
antibiotic treatment (lasting 4 to 6 weeks), or 3 to 6 non- 
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Asthmatic bronchitis was incurred in service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected sinusitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.97, Diagnostic Code 6512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran.  In January 2003, the veteran was sent 
a letter, which told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  In September 
2003, the veteran was sent another letter, which told of the 
requirements to successfully establish an increased rating, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the January and 
September 2003 notice letters was subsequently considered by 
the RO in the May 2003, December 2003, March 2004, and 
February 2006 supplemental statements of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In September 2006, the RO told the veteran that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since the claim for an 
increased rating is being denied, and although entitlement to 
service connection for a respiratory disorder is being 
granted, the RO will consider the disability rating and 
appropriate effective date matter in the first instance.  
Thus, the veteran will have ample opportunity to participate 
in the adjudicatory process.  See Dingess/Hartman, 19 Vet. 
App. at 473.  Accordingly, any due process defect in this 
regard is harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in July 1997, March 2003, and January 2006.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the context of reserve component service, active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d).  ACDUTRA is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22).  INACDUTRA is defined as 
other than full-time duty performed by the Reserves.  38 
U.S.C.A. § 101(23).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  38 U.S.C.A. § 101(24) was amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No 106-419, to additionally include within the 
definition of "active duty" any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  See 
66 Fed. Reg. 184, pp. 48558- 48561 (effective November 1, 
2000).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) regarding the veteran's period of ACDUTRA is not 
available.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Respiratory disorder

Service medical records show that in December 1946, the 
veteran was hospitalized and was diagnosed as having 
pneumonia.  In December 1947, the veteran was diagnosed as 
having bronchitis.  

In a letter dated May 1948, the veteran's private physician, 
Dr. E.J. Brown, stated that he examined the veteran before 
entering service and found him to be in perfect physical 
condition.  After discharge in March 1948, he examined the 
veteran again and diagnosed him as having chronic bronchitis 
and asthma.  

In March 1949, the veteran was afforded a VA examination.  X-
rays of the chest revealed nothing of importance.  

In a September 1995 report of medical history, the veteran 
reported having asthma and shortness of breath.  Separation 
examination dated May 1958 reported normal lungs and chest.

In July 1997, the veteran was afforded a VA examination.  The 
veteran reported having bronchitis while in Korea.  He also 
stated that while on active duty in June 1995, he had an 
episode of severe shortness of breath while going through 
exercises.  He saw a doctor who told him that he was having 
an asthma attack.  Physical examination showed that the 
veteran's chest was clear to percussion and auscultation.  
His pulmonary function studies showed mild to moderate 
restrictive changes, which showed mild to moderate chronic 
restrictive pulmonary disease.  He was diagnosed as having a 
history of bronchitis and episodes of pneumonia and mild to 
moderate restrictive pulmonary disease.  It was noted that 
the veteran had an isolated attack of shortness of breath or 
asthma in June 1995, reportedly while on duty. 

In the May 2000 personal hearing, the veteran described 
having an asthma attack in 1994 during active reserve 
training.  He contended that his current condition was caused 
by the episodes of pneumonia and bronchitis that occurred 
during active service.

In January 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran reported having a lot of allergy symptoms and 
occasional wheezy cough.  Every morning, he reported having 
to expectorate clear mucous collected in nasal tracks and 
lungs.  Physical examination revealed boggy nasal mucosa.  
Lungs were clear at gentle, quiet, easy breathing, but there 
was prolonged expiratory phase and wheezy cough with forced 
expiration.  The veteran was diagnosed as having asthmatic 
bronchitis.  The examiner opined that this condition was 
clearly manifest and treated during his active reservist duty 
status and was therefore related to service, as documented in 
his service medical records.  

Based on a thorough review of the record and after resolving 
all doubt in the veteran's favor, the Board finds that the 
evidence supports a grant of service connection for asthmatic 
bronchitis.  The service medical records show that the 
veteran had been diagnosed as having bronchitis in 1947.  The 
record also shows that he continued to receive treatment 
thereafter.  In the January 2006 examination, the VA examiner 
concluded that the veteran's diagnosed asthmatic bronchitis 
was related to service.  The opinion was based upon review of 
the claims file and a physical examination, and is found to 
be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  As such, the evidence shows that the veteran's 
current asthmatic bronchitis is related to service; thus, 
service connection is warranted.  See 38 C.F.R. § 3.102.


III.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's sinusitis is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6512.

Diagnostic Code 6512 provides for a 10 percent rating when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 30 percent evaluation is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. (An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.)

A maximum rating of 50 percent is warranted following radical 
surgery with chronic osteomyelitis, or when there is near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. 

In the instant case, there is no medical evidence of record 
which shows that the veteran meets or nearly approximates the 
criteria for a rating in excess of 10 percent for his 
service-connected sinusitis.

In July 1997, the veteran was afforded a VA examination.  At 
that time, the veteran complained of nasal and sinus 
allergies and frontal headaches with steady pain four to five 
times per month, which lasts for many hours.  He reported 
that sinus x-rays in the past had shown membrane thickening 
in the maxillary sinuses.  Physical examination revealed 
nasal passages somewhat narrowed and moderate septal 
deviation.  Thickening of the sinus membrane compatible with 
chronic infection was observed.  The veteran was diagnosed as 
having chronic maxillary sinusitis and sinusitis and nasal 
allergies.  

In August 1998, the veteran received VA medical treatment for 
complaints of worsening symptoms with increased drainage and 
nasal obstruction.  The physician noted a long history of 
chronic sinusitis and nasal obstruction with x-ray evidence 
of maxillary sinusitis.  He had polyp removal in the past.  
Examination showed nasal septum deviation and increase mucus.  
He was diagnosed as having chronic maxillary sinusitis with 
recently increased symptoms.  An October 1998 magnetic 
resonance imaging revealed mild small vessel ischemic 
disease, left maxillary retention cyst with mild mucosal 
thickening bilaterally in the maxillary sinuses, and minimal 
membrane thickening bilaterally in the sphenoid sinuses.

In March 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of headaches and posterior drainage down his 
throat.  He also had yellow purulent discharge about three 
times a month, lasting for several days, which is treated 
with oral antibiotics.  He had dyspnea at rest and exertion.  
The veteran stated that he had allergic attacks all the time, 
which worsened with hay fever or if he comes into contact 
with mountain cedar.  Sinus x-rays showed minimal sinus 
disease without air-fluid levels.  The veteran was diagnosed 
as having allergic rhinitis, chronic maxillary sinusitis, and 
nasal allergies.

In January 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of daily expectoration of mucus from 
the nose and post nasal drainage, which is coughed up.  He 
also complained of having purulence three times in the past 
year, which were incapacitating and required a prolonged 
course of antibiotics for 2 weeks.  He was febrile and 
prostrated during these episodes for a couple days.  He also 
had allergic attacks daily during cedar pollination season.  
Physical examination showed no visual obstruction or 
objective airflow limitation and he did not have sinusitis at 
the time of the examination.  The veteran was diagnosed as 
having chronic congestive sinusitis, recurrent acute 
sinusitis and seasonal hay fever, and allergic rhinitis.

In a May 2000 personal hearing, the veteran stated that he 
would have intermittent sinus infections due to allergies, 
sometimes once a week.  He stated that he had been on 
antibiotic treatments about five to six times over the last 
year.  

In order to warrant a higher rating under Diagnostic Code 
6512, the evidence must show that the veteran suffers from 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment.  The evidence of record shows that during the 
January 2006 VA examination, the veteran complained of having 
3 incapacitating episodes in the past year.  As noted above, 
an incapacitating episode of sinusitis means one that 
requires bed-rest and treatment by a physician.  The veteran 
stated that during these episodes he was febrile and 
prostrated for a couple days.  The Board sympathizes with the 
veteran's condition.  However, the VA medical records 
contained in the claims file are silent to any treatment for 
sinusitis that supports his contentions.  As the regulations 
defined an incapacitating episode as that requiring treatment 
by a physician and there is no evidence showing physician 
treatment for the veteran's claimed episodes, the Board finds 
that a higher rating is not supported by the objective 
evidence of record.

A higher rating may be warranted under Diagnostic Code 6512 
upon a showing of more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The record shows that the 
veteran has complained of headaches; yellow purulent 
discharge about three times a month, lasting for several 
days; daily expectoration of mucus from the nose; post nasal 
drainage; and daily allergic attacks during cedar pollination 
season.  While the Board notes the veteran's complaints of 
symptoms associated with his diagnosed sinusitis, there is a 
lack of medical evidence supporting the scope and extent of 
disability contemplated by the rating criteria for a 30 
percent evaluation.  In fact, the January 2006 VA examination 
showed that there was no obstruction or objective airflow 
limitation at that time.  The medical evidence of record does 
not establish, nor does the veteran contend, that he 
currently experiences more than six non-incapacitating 
episodes per year of sinusitis.

In light of the foregoing, the Board finds that the medical 
evidence does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for the service-connected 
sinusitis.  Accordingly, the preponderance of the evidence is 
against his claim, and it must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for asthmatic bronchitis is granted.

Entitlement to an increased rating for sinusitis, currently 
rated as 10 percent disabling, is denied.


REMAND

The veteran seeks entitlement to service connection for a 
heart disorder, to include angina.  During his May 2000 
personal hearing, he stated that during reserve duty, he 
experienced chest pain following extreme activity in 1994 or 
1995.  He stated that he had angina at the time.

At the outset, it is noted that the veteran's service medical 
reports dated from the 1940s through the 1950s are silent 
with regard to any complaints of or treatment for a heart 
disorder.  The relevant evidence of record consists of a 
September 1995 military medical examination report.  The 
reports show that the examiner found that the veteran had an 
abnormal heart.  In the report of medical history, the 
veteran complained of having chest pain or pressure.  July 
1996 and September 1997 studies confirmed the September 1995 
ultrasound.

In July 1997, the veteran was afforded a VA examination.  It 
was noted that in 1995, the veteran was found to have an 
abdominal aortic aneurysm and was diagnosed as having such.

In January 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  Physical 
examination revealed a normal heart size by examination and 
x-rays, with atherosclerosis noted in the aorta.  A computed 
tomography (CT) scan of the abdomen showed an infrarenal 
aortic aneurysm.  The veteran was diagnosed as having 
atherosclerotic coronary artery disease and atherosclerotic 
aortic aneurysm.  The examiner opined that these conditions 
clearly related to service as they were noted and treated 
while the veteran was an active reservist.

Indeed, the record indicates that the RO attempted to verify 
the veteran's dates of ACDUTRA, and that the veteran 
underwent a VA examination in January 2006.  However, active 
duty for training periods generally last for short intervals, 
e.g., two-week periods.  Also, service connection may only be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, not merely 
for treatment received during the veteran's period as a 
reservist.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (emphasis 
added).  As such, in this case additional clarification and 
development is needed.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should ask the veteran, to the 
extent possible, to furnish the dates of 
each period of active duty for training 
that he attended between 1958 and 
February 1996.  In particular, the dates 
that he served on active duty for 
training from 1994 through 1996.

2.  The RO should then refer the 
veteran's claims folder to the January 
2006 VA examiner or, if he is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
the veteran's heart disorder.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render 
opinions on the following matters:

Given the evidence of record, to include 
that the veteran sought treatment in 
September 1995 for his heart disability, 
the examiner should comment on the 
following:  Whether it is at least as 
likely as not that the veteran's current 
atherosclerotic coronary artery disease 
and atherosclerotic aortic aneurysm: 

a)  had their onset during active duty 
for training,
b)  are the result of a disease or injury 
sustained during a period of active duty 
for training,
c)  were aggravated by any period of 
active duty for training, or
d)  are otherwise causally or 
etiologically related to any period of 
active duty for training.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 



The appellant has the right to submit additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


